Citation Nr: 1702042	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-18 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1971.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which continued the 10 percent disability evaluation for residuals, fracture left medial malleolus and denied entitlement to service connection for a bilateral knee disability.

In July 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

Regarding the increased rating claim for his service-connected left ankle disability, the Board notes that the Veteran's last examination for his left ankle disability took place in January 2011.

The VA examiner specifically noted that the Veteran had normal gait and posture and an examination of the left ankle revealed no deformity.

However, an August 2016 private treatment report noted that the Veteran had an abnormal gait and that his left ankle needed to be immobilized in order to heal and increase function and mobility.  

Additionally, at his July 2016 Board hearing, the Veteran testified that his left ankle had gotten much worse as the years had gone by.

As the August 2016 private treatment report and the Veteran's hearing testimony demonstrate that his service-connected left ankle disability might have experienced some worsening since the most recent VA examination in January 2011, the Board finds that a new VA examination is necessary to access the current severity of the Veteran's service-connected left ankle disability.  The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").  

Additionally, the Board also finds both the January 2011 VA examination report inadequate, as it did not indicate that range of motion testing of the service-connected left ankle was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016); 38 C.F.R. § 4.59  (2016).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected left ankle disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green; supra.

Regarding the Veteran's claim for service connection for a bilateral knee disability, the Veteran contends that he has a current bilateral knee disability that is secondary to his service-connected left ankle disability.

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran previously underwent a VA examination in January 2011.  The examiner opined that the Veteran's left and right knee disabilities were not due to, a result of or a continuation of the service-connected left ankle disability.  The examiner noted that there was no evidence to support the Veteran's left ankle condition resulting in his knee condition and there was no reference in the medical records to support that the Veteran's left ankle had any association with his knee injuries.

However, the examiner failed to specifically address whether the Veteran's service-connected left ankle disability has aggravated his claimed left and right knee disabilities.  Thus, this opinion does not adequately address whether the Veteran's service-connected left ankle disability aggravated his left and right knee disabilities.

Additionally, in an August 2016 correspondence, a private physician indicated that his left ankle condition had contributed to the Veteran's pain and altered his gait significantly which "could have" caused stress on both knees, hips and back.  However, the examiner's language is speculative, and did not specifically offer an opinion as to the likelihood that such stress occurred, nor did it specify a diagnosis with respect to the knees.

Accordingly, the Board finds that the Veteran should be scheduled for a new VA examination and opinion to determine whether the Veteran's bilateral knee disability is related to his active duty service to include as being caused or aggravated by his service-connected left ankle disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA orthopedic examination with appropriate examiner to determine the symptoms and severity of his service-connected left ankle disability.  As the Veteran has indicated that his left ankle symptoms worsen throughout the day and "really flare-up" during the afternoon, if possible, please accommodate the Veteran's request for an examination time later in the day.

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All tests and studies deemed necessary by the examiners should be performed.  

To the extent possible, the examiner is asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's left ankle disability.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

When reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

All opinions must be supported by a detailed rationale in a typewritten report.

3.  Schedule the Veteran for a VA examination to determine the etiology of the claimed bilateral knee disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether if it is at least as likely as not (at least a 50 percent probability) that the Veteran has a current bilateral knee disability that is caused or aggravated by his service-connected left ankle disability. 

If the examiner finds that the Veteran has a bilateral knee disability that has been permanently aggravated/worsened by his service-connected left ankle disability, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




